UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported) – October 23, 2007 Energy Future Holdings Corp. (formerly TXU Corp.) (Exact name of registrant as specified in its charter) Texas 1-12833 75-2669310 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Texas Competitive Electric Holdings Company LLC (formerly TXU Energy Company LLC) (Exact name of registrant as specified in its charter) Delaware 333-108876 75-2967817 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Energy Plaza, 1601 Bryan Street, Dallas, Texas 75201 (Address of principal executive offices, including zip code) 214-812-4600 (Registrants’ telephone number, including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Introductory Note This Current Report on Form 8-K is being filed jointly by Energy Future Holdings Corp., formerly named TXU Corp. (“EFH”), and its subsidiary, Texas Competitive Electric Holdings Company LLC, formerly named TXU Energy Company LLC (“TCEH”).All of the information contained in Exhibit 99.1 and Exhibit 99.2 is being furnished by EFH.TCEH is furnishing only the information contained in Exhibit 99.2. Item 2.02.Results of Operations and Financial Condition Furnished herewith as Exhibit 99.1 is information regarding the preliminary financial results for the third quarter ended September 30, 2007 for EFH.Furnished herewith as Exhibit 99.2 is information regarding the preliminary financial results for the third quarter ended September 30, 2007, for Energy Future Competitive Holdings Company, TCEH’s direct parent, and TCEH. Item 9.01.Financial Statements and Exhibits. (d) Exhibit No. Description 99.1 Preliminary financial results for the third quarter ended September 30, 2007 for Energy Future Holdings Corp. 99.2 Preliminary financial results for the third quarter ended September 30, 2007 for Energy Future Competitive Holdings Company and Texas Competitive Electric Holdings Company LLC 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. ENERGY FUTURE HOLDINGS CORP. By: /s/Stanley J. Szlauderbach Name: Stanley J. Szlauderbach Title: Senior Vice President and Controller TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC By: /s/Stanley J. Szlauderbach Name: Stanley J. Szlauderbach Title: Senior Vice President and Controller Dated: October 23, 2007 3
